DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending in this application.  Claims 1-14 are rejected in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant does not teach what is encompassed by “other bulk materials.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jabez Burns (GB 501199) in view of Allington et al (WO 99/23888).
Jabez Burns (GB 501199) discloses a continuous treatment system for continuously heat treating solid foodstuffs and feedstuffs, which comprises a heat treatment device, comprising a tubular drum having a motor-driven shaft and a drum casing connected thereto via spoke elements, the drum being open on its end faces, a screw conveyor attached to the interior of the drum casing, a housing which can be closed on all sides, in which the drum is rotatably mounted, having at least one inlet opening and at least one outlet opening, at least the drum casing of the drum being entirely enclosed by the housing, at least one temperature sensor arranged in the system, and a heating device having a hot air generator and an air distributor having at least one wide slot nozzle which extends as far as the drum casing (see entire document, especially Figures 1, 3-7, 12; claims 1, 6, 8, 9, 13; page 4, line 39-page 5, line 9; and page 5, line 102-page 6 line 40).
	The claims differ from the known continuous treatment system in that the temperature sensor is attached in the treatment drum.  Jabez Burns suggest attaching temperature sensors at suitable points, a sensor in the interior of the drum is not explicitly disclosed.
	Allington et al (WO 99/23888) discloses attaching a temperature sensor in the interior of the drum as conventional (see entire document, especially page 24, lines 13-15).
	It would have been obvious to a person of ordinary skill in the art, to use a temperature sensor in the interior as taught by Allington et al in that of Jabez Burns because the use of a temperature sensor in the interior in conventional and serves to provide accurate measurements.
As to Claims 2-5 and 10-14, the claimed features are not more than obvious to that of  Jabez Burns and Allington et al and well-within the skill of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 19, 2022